     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JESUS JOSE ROBLEDO
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        ) Case No.: 1:19-CR-00014 DAD/BAM
                                                      )
12                                                    ) WAIVER OF DEFENDANT’S PRESENCE
                            Plaintiff,                ) (All Proceedings);and ORDER
13                                                    )
     vs.                                              )
14                                                    )
     JESUS JOSE ROBLEDO,                              )
15                                                    )
                                                      )
16                          Defendant.                )
                                                      )
17

18          Pursuant to Federal Rule of Criminal Procedure 43(b)(3), the Defendant having been
19   advised of the right to be present at all stages of this criminal case hereby requests that this Court
20   proceed in Defendant' s absence on every occasion that the Court may permit, including but not
21   limited to arraignment, status conferences, plea, trial and sentencing. Defendant agrees that
22   Defendant's interests shall be represented at all times by the presence of Defendant's attorney the
23   same as if Defendant were personally present and requests that this Court allow Defendant's
24   attorney to represent Defendant's interests at all times until ordered to appear by the Court.
25   Defendant further agrees that an order to the Defendant's attorney that Defendant's presence is
26   required at a particular hearing will be deemed notice to the defendant of the requirement of the
27   Defendant's appearance at court hearing on the date and time ordered to appear.
28          As a result, the Defendant acknowledges that it is Defendant's responsibility to know of



                  WAIVER OF DEFENDANT’S PRESENCE (All Proceedings);and ORDER
                                               1
 1   all future court dates and to stay in close contact with Defendant's counsel prior to and
 2   immediately after Defendant's hearing. Defendant also acknowledges that Defendant is required
 3   to update the Court and Defendant's counsel of any change of address and Defendant's counsel of
 4   any change in contact information. Defendant acknowledges that a failure to abide by any of
 5   these requirements may result in this waiver being vacated by the Court.
 6          Defendant acknowledges that a failure to appear at a hearing for which the Defendant
 7   was ordered to appear, even if the Defendant's counsel is unable to advise Defendant of the
 8   hearing, will result in the issuance of a warrant for the Defendant's arrest and may result in
 9   additional criminal charges.
10          I agree to the terms set forth above and agree to be in contact with my attorney and know
11   that a failure to appear by me when ordered to do so, even when not present at the hearing for
12   which I am ordered to appear, will result in a warrant for my arrest. I also acknowledge that
13   counsel will act on my behalf including entering a plea (guilty/not guilty/nolo contendere) and be
14   sentenced by the Court, which may include but is not limited to imprisonment and/or fine up to
15   the statutory maximum for the offense(s), in my absence. I acknowledge that I can personally
16   appear at any hearing associated with my case if I so choose.
17

18   DATED:         3/18/2019                           /s/ Jesus Robledo
                                                  Defendant, JESUS JOSE ROBLEDO
19
     I acknowledge the foregoing.
20
     DATED:         3/18/2019                           /s/ Dale Blickenstaff
21                                                DALE A. BLICKENSTAFF, Attorney for
22                                                Defendant, JESUS JOSE ROBLEDO

23   ///
24
     ///
25
     ///
26
     ///
27

28   ///



                 WAIVER OF DEFENDANT’S PRESENCE (All Proceedings);and ORDER
                                              2
 1                                               ORDER
 2            IT IS HEREBY ORDERED that pursuant to Fed. R. Crim. P. 43(b)(3), Defendant’s
 3   appearance is excused at any and all criminal proceedings associated with this case until ordered
 4   to appear. Notwithstanding Defendant’s statement above, Defendant shall be present at every
 5   proceeding required under Rule 43(a).
 6

 7            IT IS SO ORDERED.
 8
     Dated:     March 20, 2019                               /s/ Barbara   A. McAuliffe           _
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                  WAIVER OF DEFENDANT’S PRESENCE (All Proceedings);and ORDER
                                               3
